Citation Nr: 1810004	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which declined to reopen a previously denied claim of entitlement to service connection for residuals of a head injury.

This appeal was subject to a prior remand by the Board in September 2016 for the sole purpose of affording the Veteran the hearing that he requested on this matter.  

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in April 2017 to present testimony on the issue on appeal.  
Therefore, the necessary action has been taken in compliance with the prior Board remand instruction and the case has now been returned to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

However, as will be discussed in full below, based on a complete review of the evidentiary record, it appears that there are additional due process considerations that must be addressed in this case before it may be decided on the merits.  An additional remand is required for this purpose. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where a claim has been finally adjudicated in the past, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156(a) (2017).  In this instance, the RO has adjudicated this claim as though the Veteran's claim of entitlement to service connection for residuals of a head injury became final with the October 2009 rating decision, of which he was notified in November 2009.  See Statement of the Case, September 2016; Rating Decision, July 2013. 

However, after a complete review of the Veteran's claims file, the Board notes that in correspondence from the Veteran to VA received on December 8, 2009, the Veteran elected a Decision Review Officer for processing of his case, and stated "Also, I would like to point out that I was diagnosed by the VA with TBI by Dr. [N].  That wasn't something I just came up with." Statement in support of claim, December 2009 (physician's name partially redacted to protect patient privacy).  

The Board finds that this statement by the Veteran constitutes a notice of disagreement with the October 2009 rating decision.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  ...if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.  38 C.F.R. § 20.201 (2009). 

In this instance, the rating decision in question addressed multiple issues of service connection.  The RO had already accepted a Notice of Disagreement with regard to one issue, service connection for hearing loss, in November 2009.  However, the December 2009 correspondence addressed both hearing loss and residuals of a head injury, also expressing disagreement or dissatisfaction with the decision regarding the head injury.  As such, submission of a Notice of Disagreement with that decision precludes its finality, and new and material evidence is not required to reopen the claim.  See 38 C.F.R. §§ 3.156, 20.302(a) (2009).
Based on the foregoing, the Veteran's claim of entitlement to service connection for residuals of a head injury should now be decided on its merits.  However, in adjudications subsequent to this Notice of Disagreement by the RO in July 2013 and September 2016, the determinations have been based solely on whether new and material evidence has been submitted sufficient to reopen the claim.  As the AOJ has not issued a Statement of the Case addressing the merits of the Veteran's claim of service connection, the Board is obligated to remand the claim for consideration on this basis.  38 C.F.R. § 19.29 (2017); Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case (SOC) on the issue of entitlement to service connection for residuals of a head injury/TBI, based on the October 2009 rating decision and the December 8, 2009 Notice of Disagreement.   If the benefit sought on appeal remains denied, return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




